In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Burrows, J.), entered March 7, 1991, as granted the motion of the defendant Yonkers Motor Inn for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there are no material issues of fact which would preclude the granting of summary judgment to the respondent. Thompson, J. P., Balletta, Rosenblatt and Fiber, JJ., concur.